DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed September 21, 2021 has been entered. Claims 1-20 are pending in the application. All the claims, except claim 17 which has a minor amendment for clarity, are in original form. 
The applicant argues in the Remarks, filed September 21, 2021, that the specification amendment should result in the withdrawal of the specification objection made on page 2 of the Non-Final Rejection, dated June 23, 2021. The specification has been satisfactorily amended and the objection is withdrawn. 
The applicant also argues that the claim objection to claim 13 made in the Non-Final Rejection should also be withdrawn because the claim has been amended. The claim has been satisfactorily amended and the claim objection is withdrawn. 
The applicant also argues, on pages 10-11 of the Remarks, that the 35 USC 112(a) rejection made on pages 2-4 of the Non-Final Rejection, should be withdrawn. This rejection was also the topic of an interview between the examiner and the applicant, which occurred on August 11, 2021. During the interview, the applicant stated that the term reference line can mean two things. A line, such as one defined by the present position of a pedestrian and the exit point of a crosswalk. For example, a reference line can be seen in Fig. 4, in which the reference line is the X-axis of a coordinate system centered on a pedestrian 124. The coordinate system is orientated 
In light of the arguments made in the interview and in the Remarks, the examiner withdraws the 35 USC 112(a) rejection. The still examiner believes, as he previously wrote and as the applicant quoted on page 11 of the Remarks, that the term “reference line” is used in multiple ways in the specification and drawings and therefore, any definition of the term as it is used in the specification can be used for interpreting the claims and applying art rejections. 
At least some ways that the term reference line can be interpreted were found in the Non-Final Rejection on pages 3-4 and are still valid. These are as follows:
In the disclosure, paragraph 0044, and in Fig. 2, example 218, the x-axis is a “first axis” and that “the first axis can represent a reference line”. See paragraph 0045 for references lines forming part of an angle. This teaches that a reference line is one axis of a coordinate system. In paragraph 0083 and Fig. 6, a reference line is line 638, which is a predicted trajectory. And in Fig. 8 and paragraph 0108, the reference line is line 814, which is the centerline of a road segment; while in paragraph 0110 “reference line 816” has a lateral offset from “a respective reference line.” Claim 11 states that a reference line is a centerline of a drivable area. Therefore, the original disclosure 
The applicant also made arguments against the art applied in the rejections. This was done in the Remarks under the heading “Lan Does Not Anticipate Claims 1-4, 6, 7, and 11-20.” On page 12 the applicant argues that “‘Lan does not describe or disclose ‘inputting…the reference line into a machine learned model,’ as claim 1 recites.” This argument is related to the rejection of claim 1, including the last two bullet points on page 7 of the Non-Final Rejection. The examiner respectfully does not find this argument persuasive. Paragraph 0030 of Lan teaches that machine learned model can predict, not only "interaction" between two objects, but "the predicted interaction trajectories associated therewith." See also paragraph 0034. These references teach inputting attributes and a reference line, which is Lan, Fig, 2, line 206. Line 206 is described in paragraph 0057 as "the initial predicted trajectory 206." These are input into a neural network, which is a machine learned model. 
The applicant further argues that the claim requires that the predicted location is with respect to the same reference line input into the machine learned model” (emphasis added), but that Lan does not teach this. According to paragraph 0026 of the present specification the phrase “with respect to” a reference line can mean at least an angle from that line, a distance along that line, or a lateral offset from that line. Lan, paragraph 0073 and Fig. 2 teach that the machine learned model can predict that a vehicle will stop behind a parked car, as in line 224B. Note that lines with letter suffixes in Fig. 2 are the predicted trajectories generated by the machine learned model. This teaches that the machine learned model predicts that the vehicle 214 will stop on the 
 More generally, it is difficult to believe that the predicted trajectories 220A and 220B in Fig. 2 are not “with respect to” the initial predicted trajectory 206. Line 220A, for instance, is a prediction in which the lateral offset from the initial prediction happens to be zero. The prediction is that the vehicle will continue in the direction initially predicted, yet extend beyond the initial predicted line. Finally, the fact that Fig. 2 of Lan shows these trajectories on the same page, and Lan teaches that the machine learned model determines probabilities associated with each of them suggests by higher than the preponderance of evidence, that these predicted trajectories are with respect to the initial trajectory 206. They are with respect to them on the same figure, Fig. 2. The claim does not explicitly require an angle, offset, etc. Nor does the phrase “with respect to” require the examiner to look into the specification. A person of ordinary skill in the art, would think that line 220A, with respect to line 206, is a continuation of the latter, with zero offset. Line 220A is with respect to line 206 only extended further. Therefore, Lan teaches this. 
The applicant also argues that “the reference line, as discussed in claim 1, is not the same as a trajectory or interaction trajectory as described by Lan.” A reference line can be thought of as a rough draft trajectory, and Lan teaches in paragraph 0057 that line 206 of Fig. 2, is an “initial predicted trajectory 206." Since no further evidence for this argument was presented the examiner will stick to what was written in the original rejection. 
trajectory. This fact matters when it comes to applying art. A new term for trajectory, such as “reference line,” cannot get around art that teaches the same thing as a reference line yet calls it a trajectory. The present application, paragraph 0095, for example, teaches that a device called a reference line prediction component can output “a most likely reference line” of an object based on various inputs. This is outputting a trajectory as defined by a POSITA.  In another example, paragraph 0044 and Fig. 2 of the present application teach that the x-axis is a “first axis” and that “the first axis can represent a reference line”. This reference line is also a predicted trajectory of what the pedestrian 124 might do, as defined by a POSITA. Fig. 1 shows that the points 130 are points with respect to that predicted trajectory; with lateral offsets from that line. The heart of the present disclosure is that idea that a reference line, which can be thought of as an initial or rough draft trajectory, is determined. Then an updated or refined trajectory is determined. Lan teaches this. 
The applicant further argues on page 13 under the heading “Dependent Claims 2-4” that Lan does not anticipate claim 4 especially the point about “the predicted location [of the first object] comprises a distance along the reference line and a lateral 
However, it might be possible to make the claim allowable if the claim more definitely states that the numerical values associated with the distance and lateral offset are provided. The same goes for claim 11. Support from the application must be provided for any such amendment. 
The applicant further argues on page 14 under the heading “Dependent Claims 7, and 11-14” that Lan does not anticipate claim 11 especially the part about “the predicted location comprises a distance along the reference line and a lateral offset from the reference line.” Fig. 2 of Lan shows a reference line that corresponds to the centerline of a drivable area, a lane. Lan teaches determining a collision point between an object and a vehicle (see paragraph 0064). The time of collision can be considered “a third time” in the language of 6 upon which claim 11 is dependent. The system in Lan can determine “those trajectories that would lead to a collision,” and conflicts between “the first predicted interaction trajectory of the first object…in conflict with one or more second objects,” as taught in paragraph 0064. Lan also teaches selecting trajectories that will avoid collisions. This must mean the vehicles have a lateral offset or distance from the otherwise determined collision point at the third time. Therefore, Lan teaches this limitation. 
The applicant further argues on page 14 under the heading “Dependent Claims 7, and 11-14” that Lan does not teach “a frame of reference” in claim 12. The examiner Non-Final Rejection. Such coordinate systems are well-known to a person of ordinary skill in the art. To predict collisions there must be a coordinate system.
The applicant further argues on page 15 under the heading “Claim 5 Is Non-Obvious over Lan in view of Keller” that Keller merely teaches separate machine learning models, not that a reference line is generated by one machine learned model and input into another. Claim 5 recites “the reference line is received from a second machine learned model trained to output reference lines.” Claim 5 is dependent on claim 1. Claim 1 teaches “inputting the first attribute, the second attribute, and the reference line into a machine learned model.” So claim 1 teaches “inputting” a reference line into a machine learned mode. And claim 5 teaches receiving a reference line from a second machine learned model. Lan in paragraph 0070 states that the vehicle computer system can including “neural networks.” Paragraph 0071 teaches that a machine-learned model can predict interaction trajectories. These paragraphs, along with paragraph 0075, teach that what Lan calls "the initial predicted trajectory 206” in paragraph 0057, and other data, are input into the machine model 302 shown in Fig. 2. Trajectories, such as 220A and B are output from the model, as paragraph 0075 makes clear. These are input into a prediction system 126 that can output motion data to the vehicle. But this does not read on the present application, because trajectory 206 does not come from a machine model itself. Therefore, Lan does not teach two models, one that generates the reference line, and another that receives it to make further refinements and predictions. Keller also does not teach this. Therefore, the examiner agrees with the applicant here and the rejection of claim 5 is withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (US2019/0152490 A1).

Regarding claim 1, Lan discloses:
A system comprising: 
one or more processors (see paragraph 0005
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations (see paragraph 0005) comprising: 
capturing sensor data of an environment using a sensor of an autonomous vehicle (see paragraph 0019); 
determining, based at least in part on the sensor data, that an object is in the environment (see paragraph 0022); 
receiving a reference line associated with the object in the environment (in the instant application, see paragraph 0044 and Fig. 2, example 218, for the x-axis being a “first axis” and the fact that “the first axis can represent a reference line”. See paragraph 0045 for references lines forming part of an angle.  See paragraph 0083 and Fig. 6 for reference line 638. With that in mind, see Lan, paragraph 0057 and Fig. 2);
determining a first attribute associated with the object, the first attribute associated with a first time (in the instant application, see paragraph 0166 a first attribute being a position, size, velocity, acceleration, or other info. about an object, which can be a pedestrian, vehicle, etc. With that in mind, see Lan, paragraph 0057, for “past states of the first object 202.” See paragraph 0022 for state data describing, at a given time, an object’s location. Therefore a past state is time-stamped location data.
determining a second attribute associated with the object, the second attribute associated with a second time after the first time (see Lan, paragraph 0057, for obtaining “one or more current and past states of the first object 202.” See paragraph 0022 for state data describing, at a given time, an object’s location. Therefore current state data is time-stamped location data); 
inputting the first attribute, the second attribute, and the reference line into a machine learned model (in the instant application, see paragraphs 0201 and 0108. This is where the trajectory prediction step begins in this claim. With that in mind, see paragraph 0030 for predicting trajectories with a machine learned model); 
receiving, from the machine learned model, a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment (in the instant application, see paragraph 0112 and Fig. 8. See also paragraph 0108. With that in mind, see Lan paragraph 0057 and Fig. 2 for predicted trajectory 206. See also paragraph 0080 for the vehicle computing system 104 determining if the two object trajectories are going to intersect or overlap. This is impossible without a reference coordinate system. See also paragraph 0061 for objects being recognized as being in a travel lane a bounding box. See paragraph 0064 for determining that predicted trajectories intersect, i.e. lead to a collision. As can be seen in Fig. 2, 220A and 222B intersect and could lead to a collision. That intersection point is a predicted location at a third time. It is also with respect to the reference line because it is a continuation of that line further into the road and in the same direction as the line.); and 
controlling the autonomous vehicle based at least in part on the predicted location of the object in the environment at the third time (see Fig. 5, steps 512 and 514).

Regarding claim 2, Lan discloses the system of claim 1.
	Lan further teaches:
A system wherein the object is a first object, the operations further comprising: 
determining a third attribute associated with a second object proximate the first object, the third attribute associated with the first time (see paragraph 0039 for the system being able to “obtain data associated with a first object and one or more second objects, such as “initial trajectory data”. See paragraph 0057 for the second object potentially being a vehicle. See paragraph 0058 for obtaining “state data” for second objects. See paragraph 0022 for state data describing, at a given time, an object’s location. Therefore current state data is time-stamped location data.); 
determining a fourth attribute associated with the second object, the fourth attribute associated with the second time (time-stamped location data for the second object, referred to in the previous bullet is both current and previous data, therefore it is location data (fourth attribute) at a second time); and 
inputting the third attribute and the fourth attribute to the machine learned model to determine the predicted location of the first object at the third time (see Lan paragraph 0039 for the teaching that “The computing system can determine one or more predicted interaction trajectories of the first object within the surrounding environment based at least in part on the interaction between the first object and the one or more second objects.” See also Lan, paragraph 0033 for a predicting that a “first object will follow a second object.” See also, paragraph 0063 for determining a vehicle will follow a lead vehicle.).  

Regarding claim 3, Lan discloses the system of claim 2.
	Lan further teaches:
A system wherein the at least one of the first attribute, the second attribute, the third attribute, or the fourth attribute comprises at least one of 
a velocity of the second object at the first time; 
an acceleration of the second object at the first time; 
a position of the second object at the first time (for the third attribute being the position of the second object at the first time, which is the same limitation as the first bullet of claim 2, see Lan, paragraph 0058 for obtaining “state data” for second objects. See paragraph 0022 for state data describing, at a given time, an object’s location. Therefore current state data is time-stamped location data.); 
a bounding box associated with the second object at the first time; 
a lighting state associated with the second object at the first time; 
a first distance between the second object and a map element at the first time; 
a second distance between the first object and the second object; 
a classification of the second object; or 
a characteristic associated with the second object.  


Regarding claim 4, Lan discloses the system of claim 1.
	Lan further teaches:
A system wherein 
the predicted location [of the first object] comprises a distance along the reference line and a lateral offset from the reference line (compare Lan, Fig. 2 (also pasted in this Detailed Action as Fig. 1) with the instant application’s Fig. 8 (also pasted in this Detailed Action as Fig. 2). See also the instant application Fig. 8 and paragraph 0108, where the reference line is line 814; while in paragraph 0110 another reference line 816 has a lateral offset” from “a respective reference line.” Note the similar language as this claim. For this in Lan, see Fig. 2 and line 220B. Note that line 220B is analogous to “reference line 814” in Fig. 8 of the instant application. See also paragraph 0064, which teaches that the system can predict if trajectories such as 220A-B and 222A-B will lead to a collision. In other words, will the objects be at the same third location at the same third time. Note that 220B and 222B intersect. Line 220B has a lateral offset from initial trajectory 206 and the intersection point between 220B and 222B has a distance along reference line 206. In other words, the predicted location of object 202 at the intersection of 220B and 222B has a distance along a line 206, which is the distance between point 202 and the point at which 220A and 222B intersection. The predicted location of object 202 also has a lateral offset from line 206 of which line 220A is an extension. That offset is the distance between lines 220A and 220B along line 222B.).  
Yet Lan does not explicitly further teach, at least not as explicitly as other art:
A system wherein 
the predicted location [of the first object] comprises a distance along the reference line and a lateral offset from the reference line.
	


    PNG
    media_image1.png
    347
    375
    media_image1.png
    Greyscale


Fig. 1 – Lan, Fig. 2, cropped



    PNG
    media_image2.png
    386
    662
    media_image2.png
    Greyscale


Fig. 2 – Instant Application, Fig. 8 of drawings filed March 25, 2019, cropped


Regarding claim 6, Lan discloses 
A method (note that Lan teaches a system and methods, as the title of Lan states. For everything else in this claim, see claim 1) comprising: 
receiving sensor data representing an environment; 
determining that an object is in the environment; 
receiving a reference line associated with the object; 
determining a first attribute associated with the object, the first attribute associated with a first time; 
determining a second attribute associated with the object, the second attribute associated with a second time after the first time; 
inputting the first attribute, the second attribute, and the reference line to a machine learned model; and 
receiving, from the machine learned model, a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment. 

Regarding claim 7, Lan discloses the method of claim 6.
	Lan further teaches:
A method further comprising: 
capturing the sensor data using a sensor of a vehicle (see paragraph 0019 for the sensors of a vehicle); and 
controlling the vehicle based at least in part on the predicted location of the object in the environment at the third time (see Fig. 5, step 514).  


Regarding claim 11, Lan discloses the method of claim 6.
	Lan further teaches:
A method wherein 
the reference line corresponds to a centerline of a drivable area (see Lan, Fig. 2, in which trajectories 210 and 211 in the center of a lane), and wherein 
the predicted location comprises a distance along the reference line and a lateral offset from the reference line (compare Lan, Fig. 2 (also pasted in this Detailed Action as Fig. 1) with the instant application’s Fig. 8 (also pasted in this Detailed Action as Fig. 2). See also the instant application Fig. 8 and paragraph 0108, where the reference line is line 814; while in paragraph 0110 another reference line 816 has a lateral offset” from “a respective reference line.” Note the similar language as this claim. For this in Lan, see Fig. 2 and paragraph 220B. Note that line 220B is analogous to “reference line 814” in Fig. 8 of the instant application.


Regarding claim 12, Lan discloses the method of claim 6.
	Lan further teaches:
A method wherein 
the first attribute and the second attribute are represented with respect to a frame of reference (see Lan paragraph 0022 for state data, which are attributes, such as time-stamped position data, and can also include orientation, past heading, etc. See 0057 and Fig. 2 for using state data to predict trajectories. See paragraph 0080 for determining if two object trajectories are going to intersect or overlap. This is impossible without a reference coordinate system. See also paragraph 0061 for objects being recognized as being in a travel lane a bounding box.), 
wherein an origin of the frame of reference is based at least in part on a location of the object at the second time (see Lan paragraph 0022 for state data, which are attributes, such as time-stamped position data, and can also include orientation, past heading, etc. See Lan, paragraph 0057, for “one or more current and past states of the first object 202.” Therefore, the position of an object at a second time is provided with respect to a coordinate system.)


Regarding claim 13, Lan discloses the method of claim 6.
	Lan further teaches:
A method wherein the first attribute comprises at least one of: 
a velocity of the object at the first time; 
an acceleration of the object at the first time; 
a position of the object at the first time (see paragraph 0022 for state data describing, at a given time, an object’s location. Therefore current state data is time-stamped location data. The position is an attribute of the object, and this attribute is stamped at various times including a first time.);  Lee &Hayes'> 53 A ttorney Docket No. ZO 19-2762US
a bounding box associated with the object at the first time; 
a lighting state associated with the object at the first time; 
a distance between the object and a map element at the first time; 
a classification of the object; or 
a characteristic associated with the object.  


Regarding claim 14, Lan discloses the method of claim 13.
	Lan further teaches:
A method wherein 
the object is a first object and the distance is a first distance, the method further comprising: determining that a second object is proximate the first object in the environment; wherein the first attribute further comprises a second distance between the first object and the second object at the first time (in the instant application, in paragraph 0213, a distance between an object and a map element is discussed. Then in paragraph 0214, a “second distance” is mentioned as being between a first object and a second object. This second distance could be the distance between a pedestrian and a vehicle, or between two vehicles. With that in mind, see Lan, paragraph 0061 for determining that two objects may “intersect and/or overlap.” This requires distance measurements. See also paragraph 0032 for determining a comfortable follow distance between two vehicles.).  

Regarding claim 15, Lan discloses:
A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations (see paragraph 0005) comprising: 
receiving sensor data representing an environment (see paragraph 0019
determining, based at least in part on the sensor data, that an object is in the environment (see paragraph 0022); 
receiving a reference line associated with the object (in the instant application, see paragraph 0044 and Fig. 2, example 218, for the x-axis being a “first axis” and the fact that “the first axis can represent a reference line”. See paragraph 0045 for references lines forming part of an angle.  See paragraph 0083 and Fig. 6 for reference line 638. With that in mind, see Lan, paragraph 0057 and Fig. 2);
determining a first attribute associated with the object, the first attribute associated with a first time (in the instant application, see paragraph 0166 a first attribute being a position, size, velocity, acceleration, or other info. about an object, which can be a pedestrian, vehicle, etc. With that in mind, see Lan, paragraph 0057, for “past states of the first object 202.” See paragraph 0022 for state data describing, at a given time, an object’s location. Therefore a past state is time-stamped location data.);
determining a second attribute associated with the object, the second attribute associated with a second time after the first time (see Lan, paragraph 0057, for “one or more current and past states of the first object 202.” See paragraph 0022 for state data describing, at a given time, an object’s location. Therefore current state data is time-stamped location data); 
inputting the first attribute, the second attribute, and the reference line to a machine learned model (in the instant application, see paragraph 0201. The “reference line” above is not a trajectory. That is just a coordinate system or, as in paragraph 0108, a centerline or lane marking. Here is where the trajectory prediction step begins. With that in mind, see paragraph 0030 for predicting trajectories with a machine learned model); and 
receiving, from the machine learned model, a predicted location of the object at a third time after the second time, the predicted location with respect to the reference line in the environment (in the instant application, see paragraph 0112 and Fig. 8. See also paragraph 0108. With that in mind, see Lan paragraph 0057 and Fig. 2 for predicted trajectory 206. See also paragraph 0080 for the vehicle computing system 104 determining if the two object trajectories are going to intersect or overlap. This is impossible without a reference coordinate system. See also paragraph 0061 for objects being recognized as being in a travel lane a bounding box.).  


Regarding claim 16, Lan discloses the non-transitory computer-readable medium of claim 15.
Lan further discloses
A non-transitory computer-readable medium wherein the object is a first object, the operations further comprising: 
determining that a second object is proximate the first object in the environment (see Lan, paragraph 0061); 
determining a third attribute associated with the second object, the third attribute associated with the first time (see paragraph 0039 for the system being able to “obtain data associated with a first object and one or more second objects, such as “initial trajectory data”. See paragraph 0057 for the second object potentially being a vehicle. See paragraph 0058 for obtaining “state data” for second objects. See paragraph 0022 for state data describing, at a given time, an object’s location. Therefore current state data is time-stamped location data.); 
determining a fourth attribute associated with the second object, the fourth attribute associated with the second time (time-stamped location data for the second object, referred to in the previous bullet is both current and previous data, therefore it is location data (fourth attribute) at a second time); and 
inputting the third attribute and the fourth attribute to the machine learned model to determine the predicted location associated with the first object (see Lan paragraph 0039 for the teaching that “The computing system can determine one or more predicted interaction trajectories of the first object within the surrounding environment based at least in part on the interaction between the first object and the one or more second objects.” See also Lan, paragraph 0033 for a predicting that a “first object will follow a second object.” See also, paragraph 0063 for determining a vehicle will follow a lead vehicle.).  


Regarding claim 17, Lan discloses the non-transitory computer-readable medium of claim 15.
Lan further discloses

the first attribute and the second attribute are represented with respect to a frame of reference (see Lan paragraph 0022 for state data, which are attributes, such as time-stamped position data, and can also include orientation, past heading, etc. See 0057 and Fig. 2 for using state data to predict trajectories. See paragraph 0080 for determining if two object trajectories are going to intersect or overlap. This is impossible without a reference coordinate system. See also paragraph 0061 for objects being recognized as being in a travel lane a bounding box.), and wherein
an origin of the frame of reference is based at least in part on a location of the object at the second time (see Lan paragraph 0022 for state data, which are attributes, such as time-stamped position data, and can also include orientation, past heading, etc. See Lan, paragraph 0057, for “one or more current and past states of the first object 202.” Therefore, the position of an object at a second time is provided with respect to a coordinate system.)


Regarding claim 18, Lan discloses the non-transitory computer-readable medium of claim 17.
Lan further discloses
A non-transitory computer-readable medium wherein 
the predicted location is represented as a distance along the reference line and a lateral offset from the reference line (compare Lan, Fig. 2 (also pasted in this Detailed Action as Fig. 1) with the instant application’s Fig. 8 (also pasted in this Detailed Action as Fig. 2). See also the instant application Fig. 8 and paragraph 0108, where the reference line is line 814; while in paragraph 0110 another reference line 816 has a lateral offset” from “a respective reference line.” Note the similar language as this claim. For this in Lan, see Fig. 2 and paragraph 220B. Note that line 220B is analogous to “reference line 814” in Fig. 8 of the instant application.).  


Regarding claim 19, Lan discloses the non-transitory computer-readable medium of claim 15.
Lan further discloses
A non-transitory computer-readable medium wherein the first attribute comprises at least one of: 
a velocity of the object at the first time; 
an acceleration of the object at the first time; 
a position of the object at the first time (see paragraph 0022 for state data describing, at a given time, an object’s location. Therefore current state data is time-stamped location data. The position is an attribute of the object, and this attribute is stamped at various times including a first time.); 
a bounding box associated with the object at the first time; 
a lighting state associated with the object at the first time; 
a distance between the object and a map element at the first time; 
a classification of the object; 
or a characteristic associated with the object.  


Regarding claim 20, Lan discloses the non-transitory computer-readable medium of claim 19.
Lan further discloses
A non-transitory computer-readable medium wherein 
the object is a first object, the distance is a first distance, and the first attribute further comprises a second distance between the first object and a second object at the first time (in the instant application, in paragraph 0213, a distance between an object and a map element is discussed. Then in paragraph 0214, a “second distance” is mentioned as being between a first object and a second object. This second distance could be the distance between a pedestrian and a vehicle, or between two vehicles. With that in mind, see Lan, paragraph 0061 for determining that two objects may “intersect and/or overlap.” This requires distance measurements. See also paragraph 0032 for determining a comfortable follow distance between two vehicles.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Aimura et al. (U.S. Pat. Pub. No. US2012/0320212 A1).

Regarding claim 8, Lan discloses the method of claim 7.
	Yet Lan does not further teach:
A method wherein 
the object is one of a plurality of objects in the environment, the method further comprising: selecting the object as a target object based at least in part on a distance between the object and the vehicle in the environment.  
However, Aimura teaches:
A method wherein 
the object is one of a plurality of objects in the environment, the method further comprising: selecting the object as a target object based at least in part on a distance between the object and the vehicle in the environment (see Aimura, Fig. 5(a), Fig. 4, and paragraphs 0100-0101 and 0103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lan, to add the additional features wherein the object is one of a plurality of objects in the environment, the method further comprising: selecting the object as a target object based at least in part on a distance between the object and the vehicle in the environment, as taught by Aimura. The motivation for doing so would be to calculate a value representing the highest possibility of collision, as taught by Aimura (see paragraph 0106).


Regarding claim 9, Lan discloses the method of claim 6.
	Lan further teaches:
A method wherein 
inputting the attributes to the machine learned model to determine the predicted location (see Lan, paragraph 0030 for inputting state data on one or more objects into a machine learned model “to predict…trajectories.”).  
Yet Lan does not further teach:
A method wherein 
the object is one of a plurality of objects in the environment, and wherein the object is a target object, the method further comprising: 
selecting, based at least in part on a proximity of the plurality of objects to the target object, a number of objects of the plurality of object; and
determining attributes associated with the objects.
However, Aimura teaches:
A method wherein 
the object is one of a plurality of objects in the environment, and wherein the object is a target object (in the instant application, see paragraph 0086 and Fig. 6, example 634 for target object 618, which is subject to, or the target of, prediction operations. With that in mind, see Aimura, paragraphs 0097-0100 for a system that determines if any object satisfies a criteria to categorize it as a “high priority.” If not, as taught in paragraph 0098, no object is selected for future scrutiny. But if so, the object is selected for trajectory tracking and time to collision determination.), the method further comprising: 
selecting, based at least in part on a proximity of the plurality of objects to the target object, a number of objects of the plurality of object (in the instant application, see paragraph 0092 for selecting the nearest objects or excluding objects. With that in mind, see Aimura paragraph 0097 for seeing if objects are “within the specified range” from the vehicle. A plurality of objects can meet this criteria.); and
determining attributes associated with the objects (in the instant application, see paragraph 0065 and Fig. 3B for attributes of objects being used to determine which of the destinations 334 or 336 are more likely. With that in mind, see Aimura for determining whether these objects meet the “high priority” threshold, as taught in paragraph 0098).
In summary, Aimura teaches gathering data about vehicles that need to be monitored. That state data could easily be plugged into the machine learned model taught by Lan. Both Aimura and Lan are concerned with collision avoidance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lan, to add the additional features wherein the object is one of a plurality of objects in the environment, and wherein the object is a target object, the method further comprising: selecting, based at least in part on a proximity of the plurality of objects to the target object, a number of objects of the plurality of object; determining attributes associated with the see paragraph 0097).

Regarding claim 10, Lan and Aimura teach the method of claim 9.
	 Yet Lan does not further teach:
A method wherein 
selecting the objects based at least in part on a classification associated with the objects.  
However, Aimura teaches:
A method wherein 
selecting the objects based at least in part on a classification associated with the objects (see Aimura, paragraph 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Lan and Aimura, to add the additional features wherein selecting the objects based at least in part on a classification associated with the objects, as taught by Aimura. The motivation for doing so would be to determine which objects may be moving, as taught by Aimura (see paragraph 0097).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 recites: 
The system of claim 1, wherein 
the machine learned model is a first machine learned model (the antecedent to “the machine learned model” is “a machine learned model” in claim 1, which received a reference line, yet determined an attribute), and wherein the reference line is received from a second machine learned model trained to output reference lines (in the instant application, see paragraph 0205 the second machine learned model being trained to output reference lines. See paragraph 0108 for a reference line 814 potentially being the centerline of a road segment.).  

The prior art of record, alone or in combination, does not teach this claim. 
Close prior art is:
McGill, JR. et al. (US2020/0089246 A1) teaches a first and second deep neural network. Yet according to at least claim 15, the first neural network is for determining a confidence score related to a predicted trajectory of a vehicle, and the second neural network is for determining a confidence score related to a predicted trajectory of a road agent. McGill, JR. does not teach that the rough draft trajectory of an object is output from one neural network and input into a second neural network. 
Frossard et al. (US2019/0147610 A1), an Uber application, teaches in Fig. 3 a “machine-learned model 304” whose output is “trajectories”. According to paragraphs 

    PNG
    media_image3.png
    545
    852
    media_image3.png
    Greyscale

Ogale et al. (US2019/0033085 A1), a Waymo application, teaches in paragraph 0009 a system for determining a Planned  trajectory.” Paragraph 0018 teaches that the input of a “second neural network” can be “the planned navigation route for the vehicle.” 

    PNG
    media_image4.png
    754
    635
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    482
    325
    media_image5.png
    Greyscale

Fig. 2A and 2B do not teach the present application because the input into the second neural network, according to paragraphs 0082-0083, is previous or current travel data, not a rough draft of future travel points. 
According to Fig. 4 and paragraph 0087, in step 402, waypoint data that “may include previously traveled locations of the vehicle, [and] planned locations of the vehicle (i.e. waypoints of the planned trajectory from preceding time steps)”. This data can be input into a “first neural network.,” as seen in Fig. 4, the arrow going into step 404. Then as paragraphs 0088-0089 teach, a second neural network input is generated using environmental data and navigation data. Then in paragraph 0090, Fig. 4, step 408 teaches that the “neural network system,” which is the “trajectory planning neural 
What does it mean in paragraph 0087 that: the waypoint data “may include previously traveled locations of the vehicle, [and] planned locations of the vehicle (i.e. waypoints of the planned trajectory from preceding time steps)”? Paragraph 0094 sheds light on this. The system can “generate trajectories that plan the locations for a vehicle for four seconds out from the current time.” The “waypoints selected at earlier time steps in each trajectory” are probably more accurate than those for “later time steps in the trajectory.” The system stores these future waypoints in memory. These are the points that make up the “planned trajectory from preceding time steps.” Then, when step 402 loops back and starts again, this “waypoint data” is called from memory. In other words, Ogale teaches inputting a planned future trajectory into a neural network. Then according to paragraph 0088, at stage 404, this planned trajectory is input into a first neural network. 
Although this seems like it could read on the present application, there are several reasons why it does not. One is that, although method 400 refers to a first and second neural network, it is actually referring to first and second inputs into a single neural network, namely network 102. This is clear from a close reason of paragraphs 0088-0089 and Fig. 1. Although Fig. 1 does teach a neural network 106 and a neural network 104, the waypoint data 108 that includes a future trajectory is what is fed into the trajectory planning neural network 104. Encoder network 106 processes 
In summary, Ogale teaches an insightful closed-loop control system in which the output of a neural network 104 is feedback into itself for further refinement. 
Yet this is not the present application. The present application teaches two separate neural networks. One that produces the rough draft reference line trajectory, and another that receives that line as an input and outputs additional information. Therefore, Ogalae does not read on the present application.
Movart et al. (US2019/0179328 A1), in general, teaches in paragraph 0005 that the system taught can have a an “end-to-end learning” system, which is the neural network shown in Fig. 7. Or, the system can have a “modular system design” in which “perception and control parts are isolated.” Yet the idea of separate networks are not elaborated on in Movart. It would seem that perception includes the object heading and trajectory and lane data gathering discussed in paragraph 0016, yet that is not altogether clear. According to paragraph 0016 a sensor can detect road data, such as lane markings. According to claim 13, the road data and object data, including the “previous positions of the object” and “previous headings” of the object can be input into a deep neural network to predict the near future path  of the vehicle. Strangely, Movart never states that a future position of an object is predicted, although that is almost certainly what happens, because how else would Movart predict where the vehicle should drive, and at what speed and heading? In paragraph 0008-0009 a system that collects previous position and trajectory data for a host vehicle and objects in its environment over a “time series” of several seconds and feeds this information into a 
Levinson et al. (U.S. Pat. No. 10,699,477 B2), a Zoox patent filed March 21, 2018 and published September 26, 2019, teaches a first and second machine learning device in col. 24, lines 46-52. Yet it is image data not a reference line (i.e. rough draft trajectory) that is input into the first machine learning algorithm. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greene et al. (US2008/0312832 A1), teaches among other things, that the future projected area of a vehicle can depend on the state of a traffic light (see paragraph 0092). Furthermore, paragraph 0083 teaches that as a prediction is made further and further into the future, the region S that a vehicle might be in becomes more difficult to predict, and therefore the area “flares”. See paragraph 0108 for the teaching that when 
Kaminade (US2014/0142839 A1) predicting a trajectory of an object based on camera-observed previous trajectory. See paragraph 0042, for determining a “predicted moving route…from the relative position, speed, acceleration, and traveling direction between the walker W (obstacle)…and the host vehicle MV.” To determine the speed, acceleration, and traveling direction of the walker the system must gather at least two data points representing the state of the walker in order to form a velocity vector. Fig. 7 takes the gathered state data of the object at the first two time points and extrapolates it into the future. Predicted positions at times t1, t2, and t3 are provided for both the walker and the vehicle. This is explained at least in paragraph 0064.
Herbach et al. (U.S. Pat. No. 9,008,890 B1) teaches in at least Fig. 15C (trajectories 1565 and 1560), and Fig. 9 various proposed and refined trajectories. 
Voelz et al. (US2020/0198638 A1) teaches in paragraph 0040 a “first trajectory” and in paragraph 0043 adapting it to create an “idealized passing maneuver.” 
Kobilarov (U.S. Pat. No. 10,831,210 B1), which is owned by Zoox, teaches multiple trajectories, reference lines, and lateral offsets. See at least Figs. 1 and 3
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        


/DONALD J WALLACE/Primary Examiner, Art Unit 3665